Citation Nr: 0309875	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  97-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected cervical strain, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of sebaceous cysts of the face and ear 
lobes, currently evaluated as 10 percent disabling.  

3.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
bilateral pes planus, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to service connection for a claimed bilateral 
knee disability.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from October 1967 to February 
1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC in 
January 2003.  At the hearing, the veteran raised the issue 
of service connection for a shoulder disability.  As such, 
the Board refers this matter to the RO for adjudication.  





REMAND

The veteran asserts that the service-connected cervical neck 
strain, residuals of sebaceous cysts, and bilateral pes 
planus have all increased in severity such that higher 
ratings are warranted for those disabilities.  In addition, 
the veteran asserts that service connection is warranted for 
a claimed bilateral knee disability.  

The Board notes that the statutes governing assistance to 
claimants and the benefit of the doubt were amended during 
the pendency of the veteran's appeal.  More specifically, the 
Board noted that there had been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2001).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the Board points to letters sent to the veteran 
in June 2001 which notified the veteran of the VCAA, provided 
notice as to the type of evidence necessary to substantiate 
his claim, provided notice of the veteran's responsibility to 
provide the evidence, and provided notice of the actions 
taken by VA.  

However, even more recently, the Federal Circuit decided the 
case of Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003), which interprets the VCAA to require that the 
veteran must be provided with notice of up to one year to 
provide any additional evidence to substantiate the claim on 
appeal.  In addition, the case essentially invalidates the 
Board's development regulations, as a violation of the 
veteran's due process rights.  

In light of the foregoing, the Board notes that the veteran 
submitted additional evidence to the Board at his personal 
hearing before the undersigned Veterans Law Judge in January 
2003.  

The evidence is relevant to the veteran's claim, but a waiver 
of RO consideration with regard to the newly submitted 
evidence has not been provided by the veteran.  In order to 
afford the veteran proper due process, the case must be 
remanded back to the RO for review and consideration of the 
newly submitted evidence.  

In addition, the veteran testified at his January 2003 
personal hearing that he had recently become unemployed due 
to the service-connected disabilities and that he recently 
relocated to South Carolina where was in a VA vocational 
rehabilitation program.  As all VA records are constructively 
of record, the veteran's vocational rehabilitation file must 
be obtained and associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Because of the change in the law brought about by the VCAA, 
the recent decisions, and the necessity to obtain additional 
VA records, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Finally, the Board finds that the veteran should be afforded 
a VA examination to determine the current nature and likely 
etiology of the veteran's claimed bilateral knee disability, 
as well as to determine the current severity of the remaining 
issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003), the RO must undertake to review 
the veteran's claims in light of the 
additional evidence added to the record.  
The RO in this regard must ensure that all 
notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the veteran 
must be notified that he has up to one 
year to provide any additional information 
in support of his claim.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and manifestations of the 
veteran's service-connected chronic 
cervical strain, residuals of sebaceous 
cysts of the face and ear lobes, and the 
bilateral pes planus.  In addition, the 
examiner should determine if the veteran 
suffers from a bilateral knee disability, 
and if so, should opine, with adequate 
rationale, as to whether it is as least 
as likely as not that the veteran has a 
current bilateral knee disability due to 
disease or injury that was incurred in or 
aggravated by service.  All indicated x-
ray and laboratory tests should be 
completed.  The claims file, to include 
all evidence added to the record pursuant 
to this REMAND, should be made available 
to the examiner prior to the examination.  

4.  The RO should obtain the veteran's 
vocational rehabilitation program file and 
associate it with the claims file.  

5.  Following completion of the action 
requested hereinabove, the RO should 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




